Personal injury, summary judgment.  This action was begun on July 30, 1943, by Lois Etteldorf, plaintiff, against Yellow Cab  Transfer Company and its insurance carrier, London  Lancashire Insurance Company, Limited, to recover damages sustained by the plaintiff in a fall from a moving cab due to the sudden opening of the door.
The defendants answered and upon the pleadings and affidavits filed moved for summary judgment.  The plaintiff filed affidavits in opposition to the motion.
The matter was brought on for a hearing, and the court entered an order on October 4, 1944, denying the motion for summary judgment, from which the defendants appeal.
The trial court found that there was an issue of fact as to which the plaintiff was entitled to a jury trial.  We have examined the pleadings and the affidavits filed by the parties and it is our conclusion that the trial court was correct in its determination.  In view of the fact that the case must be tried, we have refrained from making comment on the evidentiary facts.
Order affirmed. *Page 604